Citation Nr: 1404420	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to education benefits under Chapter 35 Dependents' Educational Assistance Program.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from January 2001 to December 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

A review of the Veteran's electronic Virtual VA file does not reveal any additional documents pertinent to the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board hearing at the local RO on July 20, 2011.  Prior to the hearing, in a letter dated July 11, 2011, the Veteran, through his representative, cancelled the hearing since he was incarcerated at that time.  In a subsequent letter dated July 28, 2011, the Veteran requested that his hearing request be continued for 12 months so that he could attend once released.  Subsequently, in a December 2011 letter, the Veteran reported that he was being released that month and requested that his claims file be transferred to the RO in Hartford, Connecticut.  In an August 2012 statement, the Veteran's representative again pointed out that he had been unable to attend his Board hearing.  In accordance with 38 C.F.R.  § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A.  § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the Veteran is afforded an opportunity to present testimony at a Board hearing.

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing either at the local RO or via video conference, whichever the Veteran prefers.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


